IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THE RIDGEWOOD GROUP, LLC,                : No. 224 EAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
MILLERS CAPITAL INSURANCE                :
COMPANY,                                 :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.